Judgment modified by striking therefrom paragraphs designated as 4, 5, 6 and 7 and as so modified affirmed, with costs to the respondents. Memorandum: We rest our decision upon the single ground that the building permit issued on November 9, 1934, followed by the performance, prior to November 26, 1934, of a substantial amount of work under a contract entered into by the plaintiff Frank H. Edwards for the construction of foundations and pits incidental to the proposed erection of a gasoline station, vested in the plaintiffs such rights as could not be divested either by the attempted revocation of such permit by the city engineer, or by the change in the permissible use of plaintiffs’ property by the amendment to the zoning ordinance adopted November 26, 1934. (People ex rel. Ortenberg v. Bales, 224 App. Div. 87; affd., 250 N. Y. *861598.) All concur. (The judgment declares plaintiffs’ right to construct a gasoline station.) Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.